WINTERSHEIMER, Justice,
dissenting.
I respectfully dissent from the majority opinion because I disagree with the application of the law to the facts of this case. Even though the majority opinion differentiates between evidence pertaining to the first set of charges, the subsequent holding fails to consider such a distinction.
The majority opinion is correct when it states that the second statement would be allowed in a separate trial regarding the second set of charges. It is also correct when it states that the evidence from the second statement which relates to the first set of charges may not be used in either a separate or joint trial on the first set of charges. However, there is a third possibility which the majority opinion and the trial court did not consider. In a joint trial, testimony from a second statement which does not relate to the first set of charges may be admitted without violating the constitutional right of the defendant. This alternative is not considered and for that reason I must dissent.
In addition, I believe that this case is governed by the decision of the United States Supreme Court in McNeil v. Wisconsin, 501 U.S. 171, 111 S.Ct. 2204, 115 L.Ed.2d 158 (1991). As noted in that case, the Sixth Amendment right is offense-specific. It cannot be invoked once for all future prosecutions for it does not attach until a prosecution is commenced, that is, “at or after the initiation of an adversary judicial criminal proceeding.” The court goes on to note that the police have an interest in investigating new or additional crimes and to exclude evidence pertaining to charges to which the Sixth Amendment right to counsel had not attached at the time the evidence was obtained, simply because of other charges pending at the time would unnecessarily frustrate the public’s interest in the investigation of criminal activities.
Here the defendant was arrested and questioned regarding the February, 1992 charges and no adversarial criminal proceedings concerning those charges had been instituted against him. Consequently, the defendant’s Sixth Amendment right to counsel was not violated and the trial court erred by suppressing his incriminating statements regarding the February, 1992 offenses.
The 1991 and 1992 charges are related in the sense that they involve the same victim and similar charges. However, in view of the passage of more than five months between the commission of the first and second offenses, it is clear that the 1992 offenses were separate, distinct and unrelated to the offenses charged in the earlier indictment.
The Court of Appeals was correct in the manner in which it disposed of this case and should be affirmed by this Court.
REYNOLDS and SPAIN, JJ., join in this dissent.